Citation Nr: 1129724	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of the right leg.

2.  Entitlement to an increased rating for varicose veins of the right leg.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected varicose veins.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board must consider whether a TDIU is warranted.  Here, the issue is inferred by way of the record and the Veteran's recent assessment of a 70 percent combined rating.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability, to include as secondary to service-connected varicose veins, and to a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 2, 2010, the evidence shows that the Veteran's varicose veins of the right leg were productive of no more than persistent edema that was incompletely relieved by elevation of an extremity; the preponderance of the evidence is against a finding that the condition was productive of persistent edema and stasis pigmentation or eczema.

2.  Prior to March 2, 2010, the evidence shows that the Veteran's varicose veins of the left leg were productive of no more than persistent edema that was incompletely relieved by elevation of an extremity; the preponderance of the evidence is against a finding that the condition was productive of persistent edema and stasis pigmentation or eczema.

3.  Since March 2, 2010, the evidence shows that the Veteran's varicose veins of the right leg are manifested with persistent edema and stasis pigmentation/eczema, without ulceration.

4.  Since March 2, 2010, the evidence shows that the Veteran's varicose veins of the left leg are manifested with persistent edema and stasis pigmentation/eczema, without ulceration.


CONCLUSIONS OF LAW

1.  Prior to March 2, 2010, the criteria for a rating in excess of 50 percent for bilateral varicose veins of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 7120 (2010).

2.  From March 2, 2010, the criteria for a 40 percent disability rating, and no higher, for varicose veins of the right leg are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.25, 4.26, 4.104, Diagnostic Code (DC) 7120 (2010).

3.  From March 2, 2010, the criteria for a 40 percent disability rating, and no higher, for varicose veins of the left leg are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.25, 4.26, 4.104, DC 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding an increased rating were accomplished in letters that were provided to the Veteran in April 2008 and May 2008, before the initial adjudication of the claim.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service, VA and private treatment records have been obtained and he has been provided with VA examinations in connection with the present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing related to his present claim.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

Analysis

The Veteran seeks higher ratings for his service-connected varicose veins affecting the right and left legs.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran filed an increased rating claim for his bilateral varicose veins in April 2008.  In a January 2009 rating decision, the RO noted that a 50 percent disability rating had been in effect since June 17, 1982.  The RO continued the 50 percent disability rating for bilateral varicose veins under 38 C.F.R. § 4.104, DC 7120 (as in effect prior to January 12, 1998).  As the 50 percent rating has been in effect for a period of greater than 20 years, it is protected, by law, against reduction.  38 C.F.R. § 3.951 (2010).  The Board observes that while the RO only considered the former rating criteria in the January 2009 rating action, the Veteran was notified of the current criteria for evaluating varicose veins, as well as the criteria for evaluating the condition as two separate disabilities, by way of a notice letter issued in February 2009.  Moreover, the Board is assigning higher ratings under the current criteria.  Thus, there is no prejudice to the Veteran in the Board's consideration of these criteria.  

Under Diagnostic Code 7120 a 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120 (2010).

A note following DC 7120 criteria provides that these evaluations are for the involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately, and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104, DC 7120 (2010).

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

VA medical records include an April 2008 duplex scan of the bilateral lower extremities that shows no evidence or proximal leg arteries hemodynamically significant stenosis and severe bilateral runoff vessels disease.  A September 2008 treatment note shows the Veteran had agrophoic skin changes, minimal ankle swelling, and decreased palpable pulses in his lower extremities.  The clinical assessment was recurrent cramps; patient with peripheral vascular disease might be associated.  A March 2009 treatment note reflects that the Veteran complained of having bilateral leg swelling and pain.  On objective evaluation, bilateral pitting edema was present, as were atrophic skin changes.  The diagnosis was leg pain with very chronic symptoms; Acetaminophen as required.  A July 2009 note shows that on examination of the lower extremities, there was no clubbing, cyanosis, skin discoloration, trauma, ulcers, or callus.  Mild pitting edema was noted in both legs.  The clinical assessment was leg pain with very chronic symptoms; Acetaminophen as required.  

The Veteran was afforded a VA examination in June 2008.  He reported symptoms of numbness, itching and pain upon minimal ambulation.  Claudication was also present.  The Veteran was able to ambulate for 20 minutes.  There was no pain at rest.  Current treatment included use of stockings that were worn very seldom.  He also used a one-point cane for ambulation.  History of surgery was denied.  On physical examination, the Veteran was noted to have trophic changes with pulses of 1+ bilaterally.  Veins were palpable in both legs.  There was no ulcer, eczema, edema, or stasis present.  The examiner indicated that the Veteran had a tendency to limp on his left side, but this was due to knee pain.  The diagnosis was varicose veins. 

In a February 2009 letter, a private physician stated that the Veteran has peripheral vascular disease and peripheral arterial disease.  There was no specific discussion regarding the Veteran's varicose veins.  In a January 2010 statement, the Veteran reported that he had swelling in his legs.

The Veteran was afforded another VA examination on March 2, 2010.  He reported worsening bilateral leg pain, swelling, hyperpigmentation, cramps, and weakness.  He stated that he had an emergency room visit for bilateral leg edema and pain in August 2009.  The examiner noted that VA treatment records included a duplex scan report that showed deep vein thrombosis in the left leg.  The Veteran reported daily pain with limitation in walking, exercising, and daily activities.  He also reported a sensation of heaviness in his legs and decreased mobility.  He requires a cane for walking.  The examiner noted there was a history of persistent edema, persistent discoloration, and pain that occurred at rest.  Fatigue, aching, and throbbing were present with prolonged walking and standing.  These symptoms were not relieved by elevation or compression hosiery.  There was no history of ulceration.  On physical examination, there was hyperpigmented skin over the tibia in both legs, with an area of old healed lacerations.  The temperature in both legs was normal.  Trophic changes included absent hair and dystrophic nails.  Ulceration was not present.  There was persistent edema in the lower extremities as well as stasis pigmentation/eczema in the anterior tibial area.  Diffuse varicosities and varicose veins were palpable and/or visible in the anterior, lateral, medial and posterior area of the lower legs and over the knees.  There also were marked varicosities of over the feet and ankles.  There was no evidence of small artery, large artery or aortic aneurism.  No Raynaud's, arteriovenous fistula, angioneurotic edema, or erythomelegia was present.  The diagnoses were bilateral venous insufficiency with varicose veins; chronic non-occlusive deep vein thrombosis of the left popliteal vein per venous duplex.  

As indicated, where more than one extremity is involved; the note following the varicose veins rating criteria provides that each extremity is to be evaluated separately.  The resulting evaluations are thereafter combined pursuant to 38 C.F.R. § 4.25, using the bilateral factor contained in 38 C.F.R. § 4.26, if applicable.  Accordingly, the Board has independently assessed the severity of the varicose veins in each of the veteran's lower extremities.  

With respect to the varicose veins affecting the right leg, the Board finds that the manifestations more nearly approximate the criteria for a 40 percent rating, but only as of March 2, 2010.  A VA examination report that is dated March 2, 2010, shows that the varicose veins in the Veteran's right leg manifested with symptoms of persistent edema and stasis pigmentation and eczema.  Such findings are sufficient for a 40 percent rating.  The Board is therefore assigning the 40 percent rating, but only from the time that the criteria for this rating were met, which is March 2, 2010.  

Prior March 2, 2010, right leg varicose veins manifested with symptoms that more closely approximated those provided for at the 20 percent disability level.  However, as noted, the Veteran's varicose veins affecting the right and left legs were previously evaluated as one disability under the former regulations and have been rated as 50 percent disabling since June 17, 1982.  That 50 percent rating is protected by law.  The law provides that a disability rating in effect at the time the Rating Schedule is revised cannot be reduced due to the change in the Rating Schedule, unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155; see Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. § 3.951(a) (2010).  An improvement in the right leg varicose veins is not shown to have occurred in this case.  Therefore, the 50 percent rating may not be reduced based on the current regulations.  The Board is permitted however, to award a higher evaluation for the right leg varicose veins, based on the new regulations, and has done so; but only from the time that the criteria for a higher rating (of 40 percent) were met, which is March 2, 2010.  The Board has considered whether an even higher rating is warranted, but finds that it is not.  A higher rating of 60 percent requires that there be persistent ulceration, and a 100 percent rating requires massive board-like edema with constant pain at rest.  As there has been no showing of any ulceration or massive board-like edema in the right leg at any time during this appeal, such higher ratings are not warranted.  

With respect to the varicose veins affecting the left leg, the Board likewise finds that the manifestations more nearly approximate the criteria for a 40 percent rating, but only as of March 2, 2010.  The March 2, 2010, VA examination report shows that the varicose veins in the Veteran's left leg also manifested with symptoms of persistent edema and stasis pigmentation and/or eczema, which is sufficient for a 40 percent rating.  There is no evidence of persistent edema with stasis pigmentation or eczema in the right leg prior to the March 2, 2010, VA examination, thus the 40 percent rating may not be assigned prior to this date.  Again, the Board reiterates that while the evidence may reflect that the manifestations of the left leg varicose veins more closely approximated the criteria for a 20 percent rating under the current regulations; the 50 percent rating for the bilateral varicose veins is protected by law and cannot be reduced as no improvement has been shown.  Finally, the Board has considered whether an even higher rating is warranted for the left leg varicose veins, but finds that it is not.  As there has been no showing of any ulceration or massive board-like edema in the right leg at any time during this appeal, higher ratings of either 60 or 100 percent are not warranted.  

Pursuant to the note following the revised regulations, the Board must examine whether the assignment of the two separate 40 percent evaluations are consistent with 38 U.S.C.A. § 1155 and 38 C.F.R. § 3.951(a).  To do so, the Board must apply 38 C.F.R. § 4.26, which provides that when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability.  The bilateral factor is applied to such bilateral disabilities before other combinations are carried out, and the rating for such disabilities, including the bilateral factor, is treated as one disability for the purpose of arranging in order of severity and for all further combinations.  

The application of this provision in this case results in an evaluation of a 70 percent rating, i.e., 40 percent combined with 40 percent, as per 38 C.F.R. § 4.25, yields a 64 percent rating, 10 percent of which is 6.4 percent, which when added to the 64 percent rating equals 70.4 percent, and is thereafter converted to 70 percent.  As such, the assignment of two separate 40 percent ratings does not violate 38 U.S.C.A. § 1155 because it does not result in a rating reduction due to the application of new rating criteria.  Indeed, the Board observes that such application results in an increase in the Veteran's overall combined evaluation, which has been 50 percent since June 17, 1982.

Finally, the Board finds that the Veteran's varicose veins disabilities do not warrant referral for extra-schedular consideration at this point in time.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  The Board finds that no such referral is warranted as the rating criteria adequately contemplate the varicose vein disability as it affects the right and left legs as discussed above.  Thus, referral for consideration of an extraschedular rating is not warranted.


ORDER

Prior to March 2, 2010, an evaluation in excess of 50 percent for bilateral varicose veins is denied.

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 40 percent for varicose veins of the right leg, from March 2, 2010, is granted.

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 40 percent for varicose veins of the left leg, from March 2, 2010, is granted.

REMAND

The Veteran seeks service connection for a low back disability.  He contends that it is secondary to his service-connected varicose veins disability because his varicose veins have caused significant interference with ambulation.

Service records do not reflect treatment for a back injury or chronic back disorder.  At separation from service, the Veteran was noted to have a normal spine.  In a February 2009 letter, a private physician indicated that to his best clinical understanding, the Veteran currently has lumbar spasms secondary to his marked ambulatory difficulty due to his severe arterial peripheral disease.  

The Veteran underwent a VA examination in June 2008 to determine the nature and etiology of his claimed lumbar spine disorder.  An examiner noted that the onset of the Veteran's back pain was several years ago.  On physical examination, spasms were palpable in the lumbosacral area, but the Veteran was found to have a normal gait.  The examiner concluded that the Veteran had a diagnosis of lumbar strain that was less likely than not related to the service-connected varicose veins in terms of etiology or pathophysiology.  Unfortunately, the Board finds the opinion is inadequate as the examiner failed to provide a rationale for his opinion.  The examiner also failed to also address the question of direct service connection.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  For these reasons, a new examination with opinion and supporting rationale is needed to accurately determine the nature and etiology of the claimed low back disorder.  

In the January 2009 rating decision currently on appeal, the RO denied entitlement to TDIU.  The Veteran did not perfect an appeal of this decision; however, as explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claim.  The Veteran is currently service-connected for chronic tonsillitis, rated as 0 percent disabling; and for varicose veins of the right and left lower extremities rated as 70 percent disabling when combined.  Therefore, he meets the schedular requirement for a TDIU set forth in 38 C.F.R. § 4.16(a).  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.

The Board notes further that as it is remanding the service connection claim, the TDIU issue is inextricably intertwined, and these claims must be considered together.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

In remanding the TDIU claim, the Board observes that the physician who conducted the March 2, 2010, VA arteries and veins examination reported that the Veteran's right and left varicose veins had significant effects on his occupation; were productive of a lack of stamina, fatigue, pain and decreased mobility; had a severe impact on his ability to perform chores and shop; and prevented exercise and participation in sports.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any VA and private medical providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  

2.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his low back symptoms.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any additional medical records and lay statements, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disorder.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted.  For any low back disorder found on examination, the examiner is requested to indicate whether it is at least as likely as not that such disorder had its onset during service; is otherwise caused by or related to the Veteran's period of active military service; and is caused and or aggravated by the Veteran's service-connected varicose veins disability.  

In providing this opinion, the examiner is asked to address the February 2009 private medical opinion, to include specific mention of whether the diagnosis of arterial peripheral disease encompasses the service-connected disability of varicose veins, or whether these are separate and distinct disorders. 

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must acknowledge and discuss the findings and conclusions set forth in the March 2, 2010, report of the VA arteries and veins examination.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  Then the RO should then readjudicate the issues currently on appeal, to include entitlement to a TDIU.  The Veteran and his representative must be furnished a Supplemental Statement of the Case that addresses all pertinent evidence, laws and regulations relevant to his claims.  The Veteran and his representative should then be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


